             Case 2:19-cv-02007-JAD-BNW Document 14 Filed 03/04/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Kenneth L. Martin,                                        Case No.: 2:19-cv-02007-JAD-BNW

 4             Plaintiff                                           Order Granting Motion
                                                                 to Voluntarily Dismiss Case
 5 v.
                                                                       [ECF Nos. 6, 13]
 6 NAPH Care, et al.,

 7             Defendants

 8            Kenneth Martin filed this civil-rights action under 42 U.S.C. § 1983, seeking redress for

 9 the inadequate medical treatment that he claims he received while he was a detainee at the Clark

10 County Detention Center in June of 2019. This court screened his claims, dismissed them as

11 inadequately pled, and gave Martin leave to amend his complaint. 1 Instead of doing so, he

12 moves “to have [his] case dismissed without prejudice so [he] may have more time to see if [he]

13 want[s] to take action.” 2 I construe this motion as a request to voluntarily dismiss this action

14 under Federal Rule of Civil Procedure 41(a) and grant it. Martin is cautioned that statutes of

15 limitation may be running, or may have run on his claims, and it is his responsibility alone to

16 ensure that any refiling of this action happens in a timely manner.

17            IT IS THEREFORE ORDERED that the plaintiff’s motion to dismiss [ECF No. 13] is

18 GRANTED and this case is DISMISSED without prejudice. The pending motion to proceed in

19 forma pauperis [ECF No. 6] is DENIED as moot, and the Clerk of Court is directed to ENTER

20 JUDGMENT accordingly and CLOSE THIS CASE.

21                                                             _________________________________
                                                               U.S. District Judge Jennifer A. Dorsey
22                                                             Dated: March 4, 2021

23   1
         ECF No. 11.
     2
         ECF No. 13.
